AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                v.                                         (For Offenses Committed On or After November 1, 1987)


                                                                           Case Number: 19CR0393-MDD
                     ANGEL JOSE CUEVAS-REYES
                                                                           MATTHEW SPEREDELOZZI
                                                                           Defendant’s Attorney


REGISTRATION NO. 73678298
THE DEFENDANT:
☒ pleaded guilty to count(s) 1 of the Information
 ☐ was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                           Count Number(s)
8:1325                          IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                    1


 ☐ The defendant has been found not guilty on
 count(s) ☒ Count(s) UNDERLYING COMPLAINT                                   dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED
 ☒ Assessment: $10 WAIVED
 ☒ Fine: WAIVED

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         2/5/2019
                                                                         Date of Imposition of Sentence



                                    Feb 05 2019                          HONORABLE MITCHELL D. DEMBIN
                                                                         UNITED STATES MAGISTRATE JUDGE
                                        s/ ericas
